Name: Commission Regulation (EEC) No 3779/91 of 20 December 1991 fixing the export refunds on baled tobacco from the 1991 harvest
 Type: Regulation
 Subject Matter: plant product;  marketing
 Date Published: nan

 No L 356/54 Official Journal of the European Communities 24. 12. 91 COMMISSION REGULATION (EEC) No 3779/91 of 20 December 1991 fixing the export refunds on baled tobacco from the 1991 harvest THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1737/91 (2), and in particular the second subparagraph of Article 9 ( 1 ) and the first sentence of the third subpara ­ graph of Article 9 (2) thereof, whereas, consequently, the amount of the refund should be differentiated according to the form in which the baled tobacco is presented ; whereas for exports of entirely threshed (stripped) tobacco it should be specified that the refund is to be granted only on the strips, not scraps, and the amount should be increased accordingly to take account of the results of threshing ; whereas, to avoid any risk of confusion, the strips must measure at least 0,5 centimetres ; Whereas the trade in threshed (stripped) tobacco involves only a few tobacco varieties ; whereas some oriental var ­ ieties in particular are not threshed on account of their small leaf size ; whereas the refund should therefore be differentiated only for strips from varieties which are actu ­ ally threshed and the differentiated amount worked out by applying to the basic amount set for unthreshed tobacco of the particular variety the coefficient set in the Annex to Commission Regulation (EEC) No 410/76 of 23 February 1976 fixing the maximum permissible weight losses in connection with the supervision of the first processing and market preparation of tobacco ^, as last amended by Regulation (EEC) No 838/91 (*); Whereas, to apply the rules and criteria referred to above in the present situation on the market in tobacco, and in particular in the light of Community and world prices, a refund should be fixed for the products listed in the Annex, at the levels and for the countries specified therein ; Whereas under Article 9 of Regulation (EEC) No 727/70 the difference between world prices and Community prices for the products referred to in Article 1 of the said Regulation may be covered by an export refund ; Whereas under Council Regulation (EEC) No 326/71 of 15 February 1971 laying down general rules for granting export refunds on raw tobacco and fixing the amount of such refunds (3), as amended by Regulation (EEC) No 1977/87 (4), the granting of refunds must be limited to baled tobacco produced from leaf tobacco harvested in the Community ; whereas the refunds must be fixed for each variety produced in the Community in the light of the factors referred to in Article 2 ( 1 ) of Regulation (EEC) No 326/71 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, Whereas for some varieties the outlets are very limited or involve high transport costs ; whereas, moreover, some third countries exporting tobacco charge prices which have a marked effect on the competitive position of Community tobacco ; whereas Article 4 of Regulation (EEC) No 326/71 foresees criteria to be taken into account in the assessment of the exceptional cases referred to in the second subparagraph of Article 9 (1 ) of Regulation (EEC) No 727/70 ; whereas in view of the abovementioned situation it may be concluded that these circumstances constitute exceptional cases which there ­ fore justify the refund being fixed outside the limits speci ­ fied in the second subparagraph of Article 9 ( 1 ) of Regula ­ tion (EEC) No 727/70 ; HAS ADOPTED THIS REGULATION : Article 1 The list of varieties of baled tobacco from the 1991 harvest on which the export refund referred to in Article 9 of Regulation (EEC) No 727/70 is to be granted, the amount of the refund and the countries of destination shall be as specified in the Annexes. The refund shall be granted on baled tobacco presented in one of the following two forms : Whereas, as a result of progress in processing and market preparation, an increasingly large part of Community production of certain varieties of tobacco is being exported in the form of threshed (stripped) tobacco ; (') OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 11 . (3) OJ No L 39, 17. 2. 1971 , p. 1 . (4) OJ No L 184, 3. 7 . 1987, p. 55. O OJ No L 50, 26. 2. 1976, p. 11 . (6) OJ No L 85, 5 . 4. 1991 , p. 16. 24. 12. 91 Official Journal of the European Communities No L 356/55 (a) tobacco in the form of whole or cut (not stripped) leaves falling within CN code ex 2401 10 (Annex I) ; (b) threshed (totally stripped) tobacco in the form of strips measuring at least 0,5 centimetres, falling within CN code ex 2401 20 (Annex II). Article 2 This Regulation shall enter into force on 1 January 1992. It shall apply until 31 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 356/56 Official Journal of the European Communities 24. 12. 91 ANNEX I (ECU/kg) Serial No Variety Product code Amount of the refund on tobacco in the form of whole or cut (unstripped) leaves (Article 1 (2) (a)) Countries of destination (') 1 2 3 4 7 8 9 10 11 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 Badischer Geudertheimer Badischer Burley E Virgin D (a) Paraguay (b) Dragon vert and hybrids thereof, Philippin, Petit- Grammont (Flobecq), Semois, Appelterre Bright Burley I Maryland Kentucky (a) Forchheimer Havana II c), e) Hybrids of Badischer Geudertheimer Xanti-Yaka (a) Perustiza (b) Samsun Erzegovina (a) Round Tip (b) Scafati (c) Sumatra I Basmas Katerini and similar varieties (a) Kaba Koulak classic (b) Elassona (a) Kaba Koulak non classic (b) Myrodata Smyrne, Trapezous, and Phi I Myrodata Agrinion Zichnomyrodata Tsebelia Mavra Burley EL Virginia EL Santa Fe Burley fermentÃ © Havana E Round Scafati Virginia E Burley E Virginia P Burley P 2401 10 70 0101 2401 10 20 0201 2401 10 10 0301 2401 10 70 0411 2401 10 70 0421 2401 10 80 0701 2401 10 20 0801 2401 10 30 0901 2401 10 41 1001 2401 10 70 1111 2401 10 60 1301 2401 10 60 1411 2401 10 60 1421 2401 10 60 1501 2401 10 90 1611 2401 10 90 1621 2401 10 90 1631 2401 10 60 1701 2401 10 60 1801 2401 10 60 1911 2401 10 60 1921 2401 10 60 2011 2401 10 60 2021 2401 10 60 2101 2401 10 60 2201 2401 10 60 2301 2401 10 60 2401 2401 10 20 2501 2401 10 10 2601 2401 10 70 2701 2401 10 70 2801 2401 10 70 2901 2401 10 90 3001 2401 10 10 3101 2401 10 20 3201 2401 10 10 3301 2401 10 20 3401 034 0,34 0,30 0,21 0,34 0,25 0,25 0,30 0,44 0,21 0,35 0,35 0,25 0,35 0,44 0,34 034 0,32 0,32 0,41 0,41 0,41 0,32 0,27 0,27 0,30 0,20 0,34 034 0,34 0,27 0,20 0,30 030 0,30 01 01 02 01 01 02 02 02 02 01 03 03 03 03 02 02 02 03 03 03 03 03 03 03 03 03 03 02 02 01 01 01 02 02 02 02 02 (') 01 All third countries. 02 All third countries except the United States and Canada . 03 All third countries except Turkey and Yugoslavia. 24. 12. 91 Official Journal of the European Communities No L 356 57 ANNEX II (ECU/kg) Serial No Variety Product code Amount of the refund on threshed (totally stripped) tobacco (Article 1 (2) (b)) Countries of destination (') 1 2 3 4 7 8 9 10 11 23 24 25 26 27 28 29 31 32 33 34 Badischer Geudertheimer Badischer Burley E Virgin D (a) Paraguay (b) Dragon and hyrids thereof, Philippin, Petit ­ Grammont (Flobecq), Semois, Appelterre Bright Burley I Maryland Kentucky (a) Forchheimer Havana II c), e) Hybrids of Badischer Geudertheimer Tsebelia Mavra Burley EL Virginia EL Santa Fe Burley fermente Havana E Virginia E Burley E Virginia P Burley P 2401 20 70 0101 2401 20 20 0201 2401 20 10 0301 2401 20 70 0411 2401 20 70 0421 2401 20 80 0701 2401 20 20 0801 2401 20 30 0901 2401 20 41 1001 2401 20 70 1111 2401 20 60 2301 2401 20 60 2401 2401 20 20 2501 2401 20 10 2601 2401 20 70 2701 2401 20 70 2801 2401 20 70 2901 2401 20 10 3101 2401 20 20 3201 2401 20 10 3301 2401 20 20 3401 0,47 0,47 0,42 0,29 0,47 0,36 0,42 0,42 0,61 0,29 0,37 0,37 0,42 0,28 0,47 0,47 0,47 0,28 0,42 0,42 0,42 01 01 02 01 01 02 02 02 02 01 03 03 02 02 01 01 01 02 02 02 02 (') 01 All third countries. 02 All third countries except the United States and Canada. 03 All third countries except Turkey and Yugoslavia.